Case 1:18-cv-02581-GBD-DCF Document 101 Filed 06/01/20 Page - of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOLLY COHEN,

 

ORDER

-against-
18 Civ. 2581 (GBD)

INTEGRATED PROJECT DELIVERY PARTNERS
INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for June 2, 2020 is canceled. A final pretrial conference
is scheduled for August 19, 2020 at 9:45 am.
Dated: New York, New York

June 1, 2020
SO ORDERED.

Goasty. & Dims

COR B. DANIELS
ited States District Judge

 

 
